Exhibit 10.18(ii)






SECOND AMENDMENT
OF THE
NORTHERN TRUST CORPORATION
EXECUTIVE FINANCIAL CONSULTING AND
TAX PREPARATION SERVICES PLAN
(As Amended and Restated Effective January 1, 2008)




WHEREAS, Northern Trust Corporation (the “Corporation”) maintains the Northern
Trust Corporation Executive Financial Consulting and Tax Preparation Services
Plan, As Amended and Restated Effective January 1, 2008 (the “Plan”); and


WHEREAS, amendment of the Plan is now considered desirable;


NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
Corporation under Section 5.1 of the Plan, the Plan is hereby amended, effective
October 1, 2018, as follows:


1. To change the Plan name to the Northern Trust Corporation Wealth Planning and
Tax Consulting Services Plan;


2. To delete the Introduction to the Plan in its entirety and to substitute the
following therefor:


“The Northern Trust Corporation Executive Financial Consulting and Tax
Preparation Services Plan was established by Northern Trust Corporation, a
Delaware corporation (the “Corporation”), to provide a select group of
management or highly compensated employees of the Corporation (and its
subsidiaries and affiliates) with the opportunity to receive services or
reimbursement of expenses for services for wealth planning and tax consulting.
The Northern Trust Corporation Executive Financial Consulting and Tax
Preparation Services Plan was amended and restated generally effective January
1, 2008 (with other effective dates as noted therein) to comply with various
changes in applicable law, including the American Jobs Creation Act of 2004.
Effective October 1, 2018, the Plan was amended to change its name to the
Northern Trust Corporation Wealth Planning and Tax Consulting Services Plan”;
and


3. To delete Section 1.10 of the Plan in its entirety and to substitute the
following therefor:


“ ‘Plan’ means the Northern Trust Corporation Wealth Planning and Tax Consulting
Services Plan.”




IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 27th day of September, 2018, effective October 1, 2018.


NORTHERN TRUST CORPORATION






By: /s/ Kathryn A. O’Neill    
Name:    Kathryn A. O’Neill
Title:    Senior Vice President, Compensation,
Benefits and Global Mobility



